DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 4, 7, 9-10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2-3, 7 and 9-10 the limitation of the gate is confusing inasmuch as no description is given of what the gate is.  It appears to be a structure formed of plastic wherein the mold used to form the mirror has a ‘gate’ through which plastic is injected and in which leftover plastic cures and forms part of the mirror which is unusable optically as part of the mirror.  This limitation will be interpreted as this piece of plastic which is integral to the mirror, but which the applicants are cutting and sealing even though it cannot be used as part of the mirror optically, in order to prevent moisture intrusion into the mirror.  Claims 3 and 10 are additionally rejected inasmuch as they depend from claims 2 and 9 respectively, even though they are also rejected for having the term gate.  See JP 2009-265287 for an example of a gate portion on a plastic mirror (element 43c).
	Regarding claim 4 and 11, the term ‘frame-like’ is indefinite, inasmuch as the degree to which something is similar to a frame cannot be ascertained. This limitation will be interpreted merely as a frame portion.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzuhara et al. (US 2017/0242248 A1).
Regarding claim 6, Kuzuhara teaches an information display apparatus (figure 2) configured to display video information of a virtual image (I, figure 2) on a windshield (220, figure 2) of a conveyance, the information display apparatus comprising:
A display (110, 111, figure 2) configured to display the video information;
A virtual image optical system configured to display a virtual image at a front of the conveyance by reflecting light emitted from the display by means of the windshield (121, 122, figure 2);
Wherein the virtual image optical system includes a concave mirror (122) and an optical element (121);
Wherein the optical element is arranged between the display and the concave mirror (see figure 2); a shape of the concave mirror and a shape of the optical element are configured to correct distortion of the virtual image obtained in correspondence with a position of a line of sight of a driver (paragraph 0038 and 0039); and each of end surfaces of the concave mirror and the optical element is a curved surface or an inclined surface (the ‘inclination’ of the surface is not claimed relative to anything and can therefore be interpreted as any straight edge surface’, thus the end surface of the optical element and the mirror can be any curved or straight shape which includes essentially all the shapes of end surfaces the end surface can be).
Allowable Subject Matter
Claims 1, 5, 8 and 12 are allowed.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1 and 8, prior art (JP 2003-270416 A) does not teach that the protective film forming surface opposes the reflecting surface and is joined to it by the end surface.
Claims 4-5 and 12 are allowable at least inasmuch as they depend from claims 1 and 8 respectively.
Regarding claim 7, prior art does not teach that one side end surface of a gate of the concave mirror substantially coincides with a projective film forming surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D HOWARD whose telephone number is (571)270-5358. The examiner can normally be reached M-F 8-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN D HOWARD/               Primary Examiner, Art Unit 2882                                                                                                                                                                                         	4/29/2022